In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐1818 
PANTHER BRANDS, LLC, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

INDY RACING LEAGUE, LLC, doing business as INDYCAR, et al., 
                                     Defendants‐Appellees. 
                                 ____________________ 

             Appeal from the United States District Court for the 
             Southern District of Indiana, Indianapolis Division. 
          No. 1:14‐cv‐00472‐TWP‐TAB — Tanya Walton Pratt, Judge. 
                                 ____________________ 

        ARGUED NOVEMBER 3, 2015 — DECIDED JUNE 27, 2016 
                   ____________________ 

   Before WOOD, Chief Judge, EASTERBROOK, Circuit Judge, and 
BRUCE, District Judge.* 
    WOOD, Chief Judge. This case arises from the world of auto 
racing and the sponsorships that go along with it, but it is in 
the  wrong  court.  Panther  Brands  is  a  marketing  and  brand 
management  company.  In  2013,  Panther  signed  a  contract 

                                                 
* Of the Central District of Illinois, sitting by designation. 
2                                                       No. 15‐1818 

with IndyCar, which authorizes the Indy Racing League car 
series, to purchase various marketing  benefits  to provide  to 
its  team  sponsor.  The  benefits  included  access  to  coveted 
space in the “Fan Village” at IndyCar racing events, an area 
where sponsors set up displays to attract fans. The Army Na‐
tional Guard (“the Guard”) had been Panther’s team sponsor 
from 2008 to 2013. After it signed the 2013 contract, Panther 
learned that another team, Rahal Letterman Lanigan Racing 
(“RLL Racing”), intended to provide the Guard with Fan Vil‐
lage space as a sponsorship benefit.  
    Believing  that  RLL  Racing  had  conspired  with  IndyCar 
and  a  bid  management  agency  called  Docupak  to  persuade 
the Guard to sponsor RLL Racing instead of Panther, Panther 
brought  suit  in  state  court  against  RLL  Racing,  Docupak, 
IndyCar, and active‐duty Guard member John Metzler, who 
acted as the liaison between the Guard and Panther. The de‐
fendants removed the case to federal court, where the United 
States  was  substituted  as  a  party  for  Metzler,  see  28  U.S.C. 
§ 2679(d); Panther then filed an amended complaint that did 
not  name  either  Metzler  or  the  United  States.  The  district 
court dismissed the complaint against RLL Racing, IndyCar, 
and  Docupak  pursuant  to  Federal  Rule  of  Civil  Procedure 
12(b)(6), and found the United States’s motion to dismiss for 
lack of jurisdiction moot. Because the basis for federal juris‐
diction  disappeared  when  Panther  amended  its  complaint, 
we vacate the district court’s decision and remand for dismis‐
sal for lack of jurisdiction.  
                                  I 
    The Appellees offer several bases for federal subject‐mat‐
ter jurisdiction over this dispute: removal based on the exist‐
ence of federal‐question jurisdiction, 28 U.S.C. §§ 1331, 1441; 
No. 15‐1818                                                           3

federal  officer  removal,  id.  §  1442;  and  the  Westfall  Act,  id. 
§ 2679. None succeeds.  
                                   A 
    A defendant may remove a lawsuit to federal court under 
28 U.S.C. § 1441 when there is a claim that “arises under the 
Constitution,  laws,  or  treaties  of  the  United  States.”  Id. 
§ 1441(c)(1)(A). The federal question must appear in the well‐
pleaded complaint; a federal defense will not do. See id. (re‐
ferring to 28 U.S.C. § 1331); Rivet v. Regions Bank of Louisiana, 
522 U.S. 470, 475 (1998). Panther’s amended complaint asserts 
that RLL Racing and Metzler formed an agreement that vio‐
lated “multiple federal statutes and regulations.” IndyCar re‐
gards  this  as  an  adequate  jurisdictional  allegation,  but  it  is 
not. The fact that federal regulations (such as those affecting 
the Guard’s contracts) may have some bearing on the case tells 
us nothing about jurisdiction; the question remains whether 
the claim is based on state or federal law. See Nuclear Engʹg 
Co. v. Scott, 660 F.2d 241, 249 (7th Cir. 1981) (finding no federal 
jurisdiction  over  claims  “predicated  upon  state  law  that  at 
most incorporates federal law in certain tangential respects”). 
Panther’s  complaint  alleges  breach  of  contract,  interference 
with contract, unjust enrichment and conversion, and unfair 
competition and bid rigging. These are all state‐law theories, 
and none is “essentially federal in character.” Id. Jurisdiction 
under sections 1331 and 1441 is therefore lacking. 
                                   B 
    The Appellees also invoke 28 U.S.C. § 1442, the federal of‐
ficer statute, as a basis for subject‐matter jurisdiction. Section 
1442  permits  removal  to  federal  court  of  an  action  against 
“[t]he United States or any agency thereof or any officer (or 
4                                                         No. 15‐1818 

any person acting under that officer) of the United States or 
of any agency thereof, in an official or individual capacity, for 
or relating to any act under color of such office[.]” 28 U.S.C. 
§ 1442(a)(1). Federal‐officer removal is possible when (1) the 
defendant is a “person” within the meaning of the statute, (2) 
the defendant is “act[ing] under” some entity of the United 
States, (3) the defendant is acting under color of federal au‐
thority, and (4) the defendant has a colorable federal defense. 
Ruppel v. CBS Corp., 701 F.3d 1176, 1180–81 (7th Cir. 2012).  
    IndyCar  and  the  other  appellees  contend  that  Docupak 
acted as a federal officer and thus that this was a valid basis 
for  their  removal.  We  accept  that  Docupak  is  a  “person” 
within the  meaning  of  section 1442, according to  the  law of 
this  Circuit.  Id.  at 1181; contra Roche v. Am. Red Cross, 680 F. 
Supp. 449, 455 (D.  Mass. 1988) (concluding  that “the text of 
section 1442 suggests that only natural persons are covered”). 
But we run into trouble when we consider whether Docupak 
was acting for a governmental entity and under color of fed‐
eral authority.  
    Docupak says that it “acted under” the Guard by collect‐
ing and summarizing bids for the Guard’s sponsorship. There 
are indeed cases supporting this form of removal “where the 
federal government uses a private corporation to achieve an 
end  it  would  have  otherwise  used  its  own  agents  to  com‐
plete.” Id. The Supreme Court applied this doctrine in deci‐
sions finding persons to be acting under federal entities when 
assisting  in  distillery  raids  during  Prohibition.  Maryland  v. 
Soper, 270 U.S. 9, 30 (1926); Davis v. State of S. Carolina, 107 U.S. 
597,  600  (1883);  Tennessee  v.  Davis,  100  U.S.  257,  261  (1879). 
Other courts have held that private entities were acting under 
No. 15‐1818                                                         5

the federal government or its agencies for federal‐officer re‐
moval purposes when providing benefits to federal employ‐
ees  under  the  direction  of  the  Office  of  Personnel  Manage‐
ment, Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224, 1234 (8th 
Cir. 2012); when manufacturing Agent Orange for the United 
States,  Winters  v.  Diamond  Shamrock  Chem.  Co.,  149  F.3d  387, 
399–400  (5th  Cir.  1998);  and  when  operating  environmental 
preserves pursuant to National Oceanic and Atmospheric Ad‐
ministration grants, Town of Davis v. W. Virginia Power & Trans‐
mission Co., 647 F. Supp. 2d 622, 630 (N.D. W. Va. 2007).  
    We grant that private contractors performing tasks for the 
government  are  sometimes  covered  under  section  1442,  but 
Appellees take this idea too far. We held in Lu Junhong v. Boe‐
ing Co., 792 F.3d 805, 810 (7th Cir. 2015), that merely being sub‐
ject to federal regulations or performing some functions that 
the government agency controls is not enough to transform a 
private entity into a federal officer. Indeed, in Watson v. Philip 
Morris Cos., Inc., 551 U.S. 142 (2007), the Supreme Court held 
that “the fact that a federal regulatory agency directs, super‐
vises, and monitors a company’s activities in considerable de‐
tail” does not suffice to make that company a “person acting 
under” a federal officer. Id. at 145. Docupak’s activities on be‐
half of the Guard fell far short of the closely monitored and 
highly regulated relationships involved in the distillery, fed‐
eral  benefits,  Agent  Orange,  or  oceanic  preserves  cases  on 
which it relies. Neither did the Guard delegate any rulemak‐
ing  authority  to  Docupak,  which  we  have  suggested  might 
make a difference. See Lu Junhong, 792 F.3d at 810. Jurisdiction 
under the federal‐officer removal statute was thus also una‐
vailable.  
6                                                         No. 15‐1818 

                                   C 
     Finally,  IndyCar  argues  that  the  Westfall  Act,  28  U.S.C. 
§ 2679, furnishes jurisdiction for its case. That statute immun‐
izes  federal  employees  acting  within  the  scope  of  their  em‐
ployment from an action for damages through the device of 
substituting the United States as the party defendant, so long 
as  the  suit  is  not  for  a  constitutional  violation  or  otherwise 
statutorily  authorized  against  a  government  employee.  28 
U.S.C.  §  2679(b)(2),  (d).  Once  the  Attorney  General  certifies 
that the named employee was acting within the scope of his 
office or employment, federal jurisdiction becomes exclusive. 
See  Osborn  v.  Haley,  549  U.S.  225,  242,  243  (2007)  (“For  pur‐
poses of establishing a forum to adjudicate the case, however, 
§ 2679(d)(2) renders the Attorney General’s certification dis‐
positive … Congress has barred a district court from passing 
the case back to the state court where it originated based on 
the courtʹs disagreement with the Attorney Generalʹs scope‐
of‐employment  determination.”).  If  after  full  consideration, 
the district court determines that a Westfall defendant com‐
mitted tortious conduct outside the scope of his federal em‐
ployment, the court may retain jurisdiction, because a signif‐
icant  federal  question—whether  the  employee  had  Westfall 
Act immunity—would have been present in the case from the 
outset. Id. at 244–45.  
   The  case  before  us  does  not  fit  that  pattern.  After  the 
United  States  (standing  in  for  Metzler)  was  eliminated  as  a 
party as a result of Panther’s amendment of the complaint, the 
basis for federal jurisdiction disappeared. This is so even ac‐
cepting that Westfall Act removal was appropriate initially.  
No. 15‐1818                                                     7

                               II 
    Because we find the district court had no jurisdiction over 
this  dispute,  we  VACATE  the  district  court’s  judgment  and 
REMAND for dismissal on that basis.